DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 13 May 2022 is acknowledged.
Claims 1, 2, and 4 are amended.  Claims 5-6 are canceled.
A specification amendment is received and entered.
The present action treats claims 1-4 and 7-10 on the merits.
Drawings
The replacement sheet was received on 13 May 2022.  These drawings are acceptable.
Response to Arguments
Applicant’s amendments and arguments directed to informalities of the specification and claim objections overcome the objections identified in the office action of 24 November 2021.  Accordingly, the objections are withdrawn.
Applicant’s arguments with respect amended claim 1 and accordingly dependent claims 2-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the second opening of the body”.  Such recitation is indefinite insofar as the “second opening” of claim 1 line 4 is not expressly an opening of the body.  Moreover, the first opening of claim 1 line 2 is understood to be a structural element of the garment insofar as the body is not introduced until line 3 of the claim.  Accordingly, it is not clear whether the “second opening” of claim 2 is in reference to the second opening of claim 1 or some other second opening.  For the purpose of applying art, the limitation is understood to be met if the garment has a second opening.  Claim 3 is indefinite if only because it depends from an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2-3 (as best understood), 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over [Dormaier, US 3,285,307] in view of [Ulrich, US 2007/0266476].
Regarding claim 1:
Dormaier teaches (Figs. 1-3):
A garment (“combination cap and curler bag”; col. 1 line 7) comprising: a first opening (see annotated Figs. 1-3 – a below) configured for placement around at least a portion of a person's head; a body (the combined elements 1 and 4; i.e. “tubular body 1”; col. 1 line 34 and “elastic band 4”; col. 1 line 39); a second opening (see annotated Figs. 1-3 – a below) separated from the first opening via the body; 
wherein the body is configured to cover at least a portion of the person's hair (“worn over the hair”; col. 1 line 8) and protect the person's hair style (“keep it in order”; col. 1 line 9).

    PNG
    media_image1.png
    822
    1216
    media_image1.png
    Greyscale


Dormaier does not expressly teach and an interior lining comprising satin and configured to contact the person's hair.

However, Ulrich teaches a garment configured for placement around a wearer’s head wherein an interior lining comprises satin and is configured to contact the person’s hair: “The interior layer has a satin finish that could be achieved by using silky polyester, or other suitable smooth and light material” (paragraph 40).
Ulrich further teaches the interior lining comprising satin “having the advantage of not mussing the hairstyle of the user” (paragraph 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Dormaier to comprise the interior lining comprising satin and configured to contact the person's hair of Ulrich in order to create an improved garment, one having the advantage of not mussing the hairstyle of the wearer, as taught by Ulrich (paragraph 40).

Regarding claim 2:
Dormaier in view of Ulrich teach the garment of claim 1, as set forth above.
Dormaier further teaches further comprising a drawstring (“draw strings 7 and 8”; col. 2 line 7) configured to close the second opening of the body (“used to close their end”; col. 2 line 8).

Regarding claim 3:
Dormaier in view of Ulrich teach the garment of claim 2, as set forth above.
Dormaier further teaches wherein the drawstring is configured to wrap around the body of the garment (insofar as they are retained within channel 6 of the body and configured to carry the garment as embodied in Fig. 2 and described in col. 2 line 9, they are configured to wrap around the body of the garment).

Regarding claim 4:
Dormaier in view of Ulrich teach the garment of claim 1, as set forth above.
Dormaier further teaches wherein the body is configured to completely cover the person's hair.
(“body…fit over the head and hair”; col. 1 line 34-35; see also Fig. 1 of Dormaier)
	

Regarding claim 7:
Dormaier in view of Ulrich teach the garment of claim 1, as set forth above.
Dormaier further teaches wherein the body comprises an elastic material.
(element 4 of the body is an “elastic band 4”; col. 1 line 39)

	Regarding claim 8:
Dormaier in view of Ulrich teach the garment of claim 1, as set forth above.
Dormaier further teaches wherein the first opening comprises an elastic (“elastic band 4”; col. 1 line 39) configured to secure the garment against the person's head (“band…when placed around the head…fit snugly without discomfort”; col. 1 lines 43-46; see also Fig. 1).

Regarding claim 9:
Dormaier in view of Ulrich teach the garment of claim 1, as set forth above.
Dormaier further teaches wherein the first opening is configured to surround at least a portion of the person's forehead.
(Refer to Fig. 1 and also to annotated Fig. 1 – a presented above in addressing claim 1.)

Regarding claim 10:
Dormaier in view of Ulrich teach the garment of claim 1, as set forth above.
Dormaier further teaches wherein the second opening is configured to be vertically spaced from the first opening via the body when worn by the person (refer to Fig. 1 and also to annotated Fig. 1 – a presented in above addressing claim 1; the first and second openings are vertically spaced via the 1 of the body when worn as shown in Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732